ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-212, concluding that LEE D. GOTTESMAN of TOMS RIVER, who was admitted to the bar of this State in 1981, should be censured for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that LEE D. GOTTESMAN is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.